     Case 2:21-ap-01108-WB        Doc 11 Filed 07/29/21 Entered 07/29/21 10:20:20      Desc
                                   Main Document    Page 1 of 6

       ROB BONTA
 1     Attorney General of California
       BRIAN D. WESLEY (STATE BAR NO. 219018)
 2     Supervising Deputy Attorney General
       TJ FOX (STATE BAR NO. 322938)
 3     Deputy Attorney General
        300 South Spring Street, Suite 1702
 4      Los Angeles, CA 90013
        Telephone: (213) 269-6000
 5      Facsimile: (619) 645-2581
        E-Mail: Brian.Wesley@doj.ca.gov
 6     Attorneys for Defendant
       California Department of Tax
 7     and Fee Administration
 8

 9

10
                      IN THE UNITED STATES BANKRUPTCY COURT
11
             CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
12

13
     In re                                       Case No.: 2:21-bk-12802-WB
14
     ERIC CONRAD,                                Chapter 7
15
                     Debtor.                     Adversary No.: 2:21-ap-01108-WB
16

17
                                                 CALIFORNIA DEPARTMENT OF
18                                               TAX AND FEE
                                                 ADMINISTRATION’S ANSWER TO
19                                               COMPLAINT TO DETERMINE
     ERIC CONRAD,                                DISCHARGEABILITY OF TAX
20                                               LIABILITY
                     Plaintiff,
21
     CALIFORNIA DEPARTMENT OF                    Status Conference
22
     TAX AND FEE ADMINISTRATION,
23   a.k.a., STATE OF CALIFORNIA                 Date: August 24, 2021
     BOARD OF EQUALIZATION,                      Time: 2:00 PM
24                                               Judge: Hon. Julia W. Brand
                     Defendant(s).               Location: 255 E Temple St., Courtroom
25                                               1375, Los Angeles, CA 90012
26

27                                                -1-
     ___________________________________________________________________________________________
28   In re Eric Conrad                                    Case No.: 2:21-bk-12802-WB
     CDTFA’s Answer to Complaint
     Case 2:21-ap-01108-WB       Doc 11 Filed 07/29/21 Entered 07/29/21 10:20:20            Desc
                                  Main Document    Page 2 of 6


 1          Defendant California Department of Tax and Fee Administration (“CDTFA”)
 2   answers the Complaint to Determine Dischargeability of Tax Liability of Plaintiff Eric
 3   Conrad (“Plaintiff”) as follows:1
 4          1.     The allegations on page 1 of the Complaint are legal conclusions and/or
 5   arguments for which no response is required. To the extent a response is required, such
 6   allegations are denied.
 7          2.     CDTFA responds to the first paragraph within the “Jurisdiction and Venue”
 8   Section of the Complaint as follows: CDTFA admits the allegations in this paragraph.
 9          3.     CDTFA responds to the second paragraph within the “Jurisdiction and
10   Venue” Section of the Complaint as follows: CDTFA admits the allegations in this
11   paragraph.
12          4.     CDTFA responds to the first paragraph within the “Facts” Section of the
13   Complaint as follows: CDTFA admits that Plaintiff filed a Chapter 7 Bankruptcy on
14   April 6, 2021 and that Plaintiff owed $82,302.34 to CDTFA as of March 31, 2021 based
15   on amounts outstanding for the tax periods at issue. CDTFA denies the remainder of the
16   paragraph.
17          5.      CDTFA responds to the second paragraph within the “Facts” Section of the
18   Complaint as follows: CDTFA admits that tax returns for the quarterly tax periods in
19   2012 (2Q, 3Q and 4Q), 2013, 2014, 2015, 2016, 2017, and 2018 were timely filed on K
20   & E Pizza Inc.’s behalf, that no returns were filed on K & E Pizza Inc.’s account for and
21   tax periods in 2019, 2020, and 2021, and that CDTFA received notice from Plaintiff on
22   June 29, 2018 that K & E Pizza Inc. was closed. Except as expressly admitted, CDTFA
23   lacks the requisite knowledge or information necessary to admit or deny the remainder of
24   the paragraph and on that basis denies the remainder of the paragraph.
25   1
      The Complaint failed to number each paragraph. Therefore, CDTFA has identified each portion of the
26   Complaint to which it has responded by page number, section, and/or paragraph number within a
     section.
27                                                   -2-
     ___________________________________________________________________________________________
28   In re Eric Conrad                                        Case No.: 2:21-bk-12802-WB
     CDTFA’s Answer to Complaint
     Case 2:21-ap-01108-WB     Doc 11 Filed 07/29/21 Entered 07/29/21 10:20:20         Desc
                                Main Document    Page 3 of 6


 1         6.     CDTFA responds to the third paragraph within the “Facts” Section of the
 2   Complaint as follows: the allegations in this paragraph are legal conclusions and/or
 3   arguments for which no response is required. To the extent a response is required, such
 4   allegations are denied.
 5         7.     CDTFA responds to the first paragraph within the “Cause of Action:
 6   Dischargeability of State Sales Taxes” Section of the Complaint as follows: the
 7   allegations in this paragraph are legal conclusions and/or arguments for which no
 8   response is required. To the extent a response is required, such allegations are denied.
 9         8.     CDTFA responds to the second paragraph within the “Cause of Action:
10   Dischargeability of State Sales Taxes” Section of the Complaint as follows: the
11   allegations in this paragraph are legal conclusions and/or arguments for which no
12   response is required. To the extent a response is required, such allegations are denied.
13         9.     CDTFA responds to the third paragraph within the “Cause of Action:
14   Dischargeability of State Sales Taxes” Section of the Complaint as follows: the
15   allegations in this paragraph are legal conclusions and/or arguments for which no
16   response is required. To the extent a response is required, such allegations are denied.
17         10.    CDTFA responds to the fourth paragraph within the “Cause of Action:
18   Dischargeability of State Sales Taxes” Section of the Complaint as follows: the
19   allegations in this paragraph are legal conclusions and/or arguments for which no
20   response is required. To the extent a response is required, such allegations are denied.
21         11.    CDTFA responds to the fifth paragraph within the “Cause of Action:
22   Dischargeability of State Sales Taxes” Section of the Complaint as follows: CDTFA
23   admits that K & E Pizza Inc.’s 2018 tax return was due January 30, 2019 and that
24   CDTFA received notice from Plaintiff on June 29, 2018 that K & E Pizza Inc. was
25   closed. The remainder of the paragraph contains either legal conclusions and/or
26   arguments for which no response is required or allegations for which CDTFA lacks the
27                                                -3-
     ___________________________________________________________________________________________
28   In re Eric Conrad                                    Case No.: 2:21-bk-12802-WB
     CDTFA’s Answer to Complaint
     Case 2:21-ap-01108-WB     Doc 11 Filed 07/29/21 Entered 07/29/21 10:20:20         Desc
                                Main Document    Page 4 of 6


 1   requisite knowledge or information necessary to admit or deny and, on that basis, any
 2   such allegations are denied.
 3         12.    CDTFA responds to the sixth paragraph within the “Cause of Action:
 4   Dischargeability of State Sales Taxes” Section of the Complaint as follows: CDTFA
 5   admits original sales tax returns for the quarterly tax periods in 2012 (2Q, 3Q and 4Q),
 6   2013, 2014, 2015, 2016, 2017, and 2018 were timely filed on K & E Pizza Inc.’s behalf.
 7   The remainder of the paragraph contains legal conclusions and/or arguments for which no
 8   response is required. To the extent a response is required, such allegations are denied.
 9         13.     CDTFA responds to the seventh paragraph within the “Cause of Action:
10   Dischargeability of State Sales Taxes” Section of the Complaint as follows: CDTFA
11   denies the allegations of the paragraph.
12         14.    CDTFA responds to the eighth paragraph within the “Cause of Action:
13   Dischargeability of State Sales Taxes” Section of the Complaint as follows: the
14   allegations in this paragraph are legal conclusions and/or arguments for which no
15   response is required. To the extent a response is required, such allegations are denied.
16         15.    Any remaining allegations not specifically admitted are denied.
17

18   WHEREFORE, CDTFA prays for judgment as follows:
19         1.     That Plaintiff take nothing and be afforded no relief by reason of the
20   Complaint;
21         2.     That CDTFA be awarded its costs and expenses incurred herein; and
22         3.     That the Court grant CDTFA such other and further relief as is just and
23   proper.
24

25

26

27                                                -4-
     ___________________________________________________________________________________________
28   In re Eric Conrad                                    Case No.: 2:21-bk-12802-WB
     CDTFA’s Answer to Complaint
     Case 2:21-ap-01108-WB     Doc 11 Filed 07/29/21 Entered 07/29/21 10:20:20         Desc
                                Main Document    Page 5 of 6

     Dated: July 29, 2021                      Respectfully submitted,
 1
                                               ROB BONTA
 2                                             Attorney General of California
                                               BRIAN D. WESLEY
 3                                             Supervising Deputy Attorney General
 4

 5                                             /s/ TJ Fox___
                                               TJ FOX
 6                                             Deputy Attorney General
                                               Attorneys for Defendant
 7                                             California Department of Tax and Fee
                                               Administration
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                                -5-
     ___________________________________________________________________________________________
28   In re Eric Conrad                                    Case No.: 2:21-bk-12802-WB
     CDTFA’s Answer to Complaint
         Case 2:21-ap-01108-WB                     Doc 11 Filed 07/29/21 Entered 07/29/21 10:20:20                                      Desc
                                                    Main Document    Page 6 of 6

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

600 West Broadway, Suite 1800, San Diego, CA 92101

A true and correct copy of the foregoing document entitled (specify): CDTFA’S ANSWER TO COMPLAINT TO_________
DETERMINE DISCHARGEABILITY OF TAX LIABILITY____________________________________________________

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
JULY 29, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Attorney for Plaintiff: Bruce A Boice (bboice@lawyer.com)

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) JULY 29, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Trustee: Carolyn A Dye (TR), Law Offices of Carolyn Dye, 15030 Ventura Blvd., Suite 527, Sherman Oaks, CA
91403

U.S. Trustee: United States Trustee (LA), 915 Wilshire Blvd., Suite 1850, Los Angeles, CA 90017

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  July 29, 2021                   TJ Fox                                                         /s/ TJ Fox
  Date                            Printed Name                                                   Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.




June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
